UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05037 Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) Registrant's telephone number, including area code: (626) 914-7383 Date of fiscal year end: August 31 Date of reporting period: June 30, 2010 Name of Fund:(1) Villere Balanced Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP(2) Ticker (2) The J.M. Smucker Company 08/19/09 SJM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For For 2. Ratification of Auditors Issuer For For 3. Adoption of an amendment to the Company's Amended Articles of Incorporation to eliminate cumulative voting in director elections. Issuer For For 4. Adoption of an amendment to the Company's Amended Articles of Incorporation to require majority voting in uncontested director elections (implementation of this Proposal 4 is conditioned upon approval of Proposal 3). Issuer For For 5. Adoption of an amendment to the Company's Amended Regulations to allow the Board of Directors to amend the Amended Regulations to the extent permitted by law. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) Varian Medical Systems, Inc. 02/11/10 92220P 10 5 VAR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For For 2. To approve an amendment to the Varian Medical Systems, Inc. second amended and restated 2005 omnibus stock plan to increase the number of shares available for awards thereunder. Issuer For For 3. To approve the Varian Medical Systems, Inc. 2010 Employee Stock Purchase Plan. Issuer For For 4. Ratification of Auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) NIC Inc. 05/04/10 62914B 10 0 EGOV Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For For 2. Ratification of Auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) Cullen/Frost Bankers, Inc. 04/29/10 CFR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For For 2. Ratification of Auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) Luminex Corp. 05/20/10 55027E 10 2 LMNX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For For 2. Ratification of Auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) 3D Systems Corp. 05/18/10 88554D 20 5 TDSC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For For 2. Ratification of Auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) Gulf Island Fabrication, Inc. 04/22/10 GIFI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For For 2. Ratification of Auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) JPMorgan Chase & Co. 05/18/10 46625H 10 0 JPM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For Director 11 For For 2. Ratification of Auditors Issuer For For 3. Advisory vote on executive compensation Issuer Against Against 4. Political non-partisanship Shareholder Against Against 5. Special shareowner meetings. Shareholder Against Against 6. Collateral in over the counter derivatives trading Shareholder Against Against 7. Shareholder action by written consent Shareholder Against Against 8. Independent chairman Shareholder Against Against 9. Pay disparity Shareholder Against Against 10. Share retention Shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Carter's, Inc. 05/13/10 CRI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For For 2. Ratification of Auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) Euronet Worldwide, Inc. 05/19/10 EEFT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For For 2. Ratification of Auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) Flowers Foods, Inc. 06/04/10 FLO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For For 2. Ratification of Auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) ION Geophysical Corp. 05/26/10 IO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For For 2. Approval of certain amendments to ION's 2004 Long-Term Incentive Plan to increase the total number of shares of ION's common stock available for issuance under the plan from 7,700,000 to 10,200,000 shares. Issuer For For 3. Approval of the ION employee stock purchase plan to replace ION's employee stock purchase plan that expired on December 31, 2008. Issuer For For 4. Ratification of Auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) Collective Brands, Inc. 05/27/10 19421W 10 0 PSS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For For 2. Ratification of Auditors Issuer Company Name Meeting Date CUSIP(2) Ticker (2) Pioneer Natural Resources Co. 05/14/10 PXD Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For For 2. Ratification of Auditors Issuer Against Against 3. Proposal relating to majority voting fro directors. Shareholder Company Name Meeting Date CUSIP(2) Ticker (2) EPIQ Systems, Inc. 06/23/10 26882D 10 9 EPIQ Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. Directors Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For For 2. Ratification of Auditors Issuer (1)Please provide information separately for each “series” of shares.The term “series” means shares offered by a registrant that represent undivided interests in a portfolio of investments and that are preferred over all other series of shares for assets specifically allocated to that series in accordance with Rule 18f-2(a) under the Investment Company Act of 1940 (17 CFR 270.18f-2(a)). (2)Either of these numbers may be omitted if it is not available through reasonably practicable means, e.g., in the case of certain securities of foreign issuers. (3)If the Fund cast its vote on the matter, please indicate whether the Fund voted For, Against, or if the Fund Withheld its vote. (4)Please indicate Management's Recommended Vote (5)Please provide a brief identification of the matter to be voted upon.Please provide this information for each separate matter.These should be listed under Proposal by number.Please see example above. (6)Indicate whether the matter was proposed by the issuer (I.e. company) or a shareholder. Copy the following first record as your template for all additional proxy records.The heading should be altered to include the date of the record SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Professionally Managed Portfolios By (Signature and Title)* /s/Robert M. Slotky Robert M. Slotky President Date August 6, 2010 * Print the name and title of each signing officer under his or her signature.
